Citation Nr: 0727938	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  94-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back disorder prior to September 26, 2003, and to a rating in 
excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee arthritis.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from May 1954 to May 1956 
and from May 1958 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
o appeal from rating decisions promulgated in July 1993, 
August 1997, August 1998 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

By the July 1993 rating decision, the RO, in pertinent part, 
denied entitlement to an evaluation in excess of 10 percent 
for the veteran's low back disability and denied an 
application to reopen a claim for compensation based on right 
knee disability.  Thereafter, by the August 1995 rating 
decision, the RO increased the evaluation for low back 
disability to 20 percent disabling under Diagnostic Code 
5295, effective from July 5, 1995.  The veteran continued to 
express disagreement with the assigned 20 percent evaluation.

In a July 1997 decision, the Board granted service connection 
for right knee disability, and the RO implemented that 
decision in August 1997, assigning a noncompensable (zero 
percent) evaluation, effective from July 2, 1993.  The 
veteran appealed, contending that a compensable rating was 
warranted.  He did not disagree with the effective date for 
the establishment of service connection.

In August 1998, the RO reclassified the service- connected 
right knee disability as right knee arthritis and granted a 
10 percent evaluation under Diagnostic Code 5010, effective 
from July 2, 1993.  Further, the RO also reclassified the low 
back disability as lumbar arthritis with low back pain and 
continued the 20 percent valuation under Diagnostic Code 
5010.  By that same decision, the RO denied the veteran's 
TDIU claim.

In February 1998, the veteran, through his attorney- 
representative, raised a claim of entitlement to a total 
compensation rating based on individual unemployability. The 
regional office denied the claim, notifying the veteran of 
that determination in August 1998. The veteran through his 
attorney-representative initiated, and subsequently 
perfected, an appeal of this issue.

In a June 1999 decision, the Board denied an evaluation in 
excess of 20 percent for a low back disability, effective 
from July 5, 1995, but granted a 20 percent evaluation for 
low back disability prior to July 5, 1995.  The Board also 
denied an evaluation in excess of 10 percent for right knee 
disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
December 1999 Order, the Court, pursuant to a joint motion, 
vacated that part of the Board's decision that denied an 
evaluation in excess of 10 percent for right knee disability; 
an evaluation in excess of 20 percent for low back disability 
prior to July 5, 1995; and an evaluation in excess of 20 
percent for low back disability from July 5, 1995. 

In a subsequent September 2000 decision, the Board again 
denied the veteran's claims.  The veteran again appealed the 
Board's decision to the Court, which, upon a joint motion, 
vacated the Board's September 2000 decision and remanded the 
matter to the Board for consideration of the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA). 

By a July 2002 decision, the Board denied the veteran's 
claims.  The veteran appealed that decision to Court, which , 
upon a joint motion by the Secretary of Veterans Affairs and 
the veteran-appellant, vacated the Board's July 2002 
decision, and remanded the matter for further proceedings.  
The joint motion which was the basis for this Order 
essentially contended VA had not fulfilled the duty under the 
VCAA to notify the appellant of the evidence needed to 
substantiate his claims and whether VA or the claimant was 
expected to obtain and submit such evidence.

Thereafter, in February 2004, the Board remanded the 
veteran's case for the veteran to be provided with adequate 
VCAA notification, and to arrange new examinations of the 
service-connected disabilities that are the subject of this 
appeal.  As a preliminary matter, the Board finds that the 
February 2004 remand directives have been substantially 
completed, and, as such, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).

By a June 2004 Supplemental Statement of the Case (SSOC), the 
RO assigned an increased rating of 40 percent for the 
service-connected low back disorder, effective September 26, 
2003.  The veteran expressed disagreement with that decision, 
contending that he was entitled to an earlier effective date 
for the assignment of the 40 percent rating.  Accordingly, 
the Board has construed the appellate issued as entitlement 
to a rating in excess of 20 percent for the low back disorder 
prior to September 26, 2003, and to a rating in excess of 40 
percent thereafter.

The Board observes that the veteran also expressed 
disagreement with a November 2004 rating decision to the 
extent it denied service connection for a cervical spine 
disorder.  However, the documents assembled for the Board's 
review does not reflect he submitted a timely Substantive 
Appeal after an SOC was promulgated in September 2005.  
Consequently, that issue is not currently before the Board.  
See 38 C.F.R. §§ 20.200, 20.302.

The Board further observes that by a September 2005 rating 
decision, the RO, assigned a separate compensable rating of 
10 percent pursuant to Diagnostic Code 5257 for right knee 
instability, effective October 24, 2004.  See VAOPGCPRECs 23-
97 and 9-98.  A thorough review of the record does not 
reflect that the veteran expressed a timely disagreement with 
either this rating or the effective date thereof.  
Accordingly, this issue is not currently before the Board.  

In addition, the Board notes that the veteran has raised a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Although the record reflects the RO 
has undertaken development of this claim, to include sending 
VCAA notification letters to the veteran in February and 
April 2006, the documents assembled for review does not 
reflect the claim has yet been formally adjudicated.  
Therefore, this claim is referred to the RO for appropriate 
action.

Finally, it is noted that when this case was previously 
before the Board the veteran was represented by a private 
attorney.  However, the veteran appointed the Disabled 
American Representatives as his accredited representative 
before VA in February 2006.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence consistently shows that 
both the veteran's service-connected low back and right knee 
disorders are manifested by X-ray evidence of degenerative 
changes/arthritis, complaints of pain, and resulting 
functional impairment.

3.  Despite the veteran's complaints of pain, the record does 
not reflect that, prior to September 26, 2003, his service-
connected low back disorder was manifested by severe 
limitation of motion; nor severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or abnormal 
mobility on forced motion.  

4.  The competent medical evidence does not reflect that the 
veteran's service-connected low back disorder has ever been 
manifested by neurologic impairment/intervertebral disc 
syndrome nor ankylosis of the spine.

5.  The competent medical evidence does not reflect the 
veteran's service-connected right knee arthritis has resulted 
in flexion limited to 30 degrees or less, nor extension 
limited to 15 degrees or more, even when taking into 
consideration his complaints of pain.

6.  In addition to his low back and right knee disabilities, 
the veteran is service-connected for residuals of a 
laceration of the right thumb, currently evaluated as 10 
percent disabling; and for dermatitis venenata of the left 
hand, currently evaluated as noncompensable.  His combined 
service-connected evaluation is 60 percent.

7.  The veteran has the equivalent of a high school education 
(GED) and has occupational experience as a carpenter and 
millwright.  He last worked full-time in 1991.

8.  The medical and other evidence of record indicates that 
the veteran is unable to obtain and/or maintain substantially 
gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder prior to 
September 26, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected low back disorder since September 
26, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010 and 5235-5243 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 
(2002).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee arthritis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5010 and 5260-5261 (2006).

4.  The criteria for the assignment of a TDIU due to service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's 
claims by the RO, it was impossible to provide notice of the 
VCAA before the initial adjudication in that claim.  Indeed, 
VA's General Counsel has held that the failure to do so under 
such circumstances does not constitute error.  See VAOGCPREC 
7- 2004.  Under such circumstances, the United States Court 
of Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by a 
letter dated in April 2004.  In pertinent part, this letter 
noted the appellate issues, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the veteran was sent an additional letter in March 2006 which 
contained the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in statements dated in April and July 
2007, the veteran's accredited representative cited to 
relevant regulatory provisions concerning the current appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All medical records pertinent to this appeal are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  He has had the 
opportunity to present evidence and argument in support of 
his claim.  Further, he was accorded VA medical examinations 
in August 1995, February 1997, October 1997, November 1997, 
March 1998, April 2004, and August 2005.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the right knee arthritis.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

As both the service-connected right knee and low back 
disorders are manifested by X-ray evidence of degenerative 
changes/arthritis, the Board observes that Diagnostic Code 
5010 provides that traumatic arthritis substantiated by X-ray 
findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent rating 
is warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  However, the 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  Id.


I.  Low Back

The Board acknowledges that the veteran's service-connected 
low back disorder has consistently been manifested by X-ray 
evidence of degenerative changes, pain, and resulting 
functional impairment.  However, as detailed below, the 
competent medical evidence does not reflect the low back is 
of such severity that he meets or nearly approximates the 
criteria for a rating in excess of 20 percent prior to 
September 26, 2003, or a rating in excess of 40 percent 
thereafter.  


Legal Criteria.  The criteria for evaluating disabilities of 
the back were substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects that 
the RO considered the applicability of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild. 
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The amended rating criteria now define normal 
range of motion for the various spinal segments for VA 
compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

The Board wishes to note, however, that the service-connected 
low back disorder has not been recognized as intervertebral 
disc syndrome.  Moreover, the competent medical evidence does 
not indicate his service-connected low back disorder is 
manifested by such impairment.  For example, a February 1997 
VA examination stated that there was no evidence of any 
neurological or symptomatic disc problem.   A subsequent 
October 1997 VA examination report noted that X-ray findings 
of the lumbar spine were not extensive or severe, but mild to 
moderate in degree; and that there was no clinical evidence 
of nerve problem stemming from the lumbar area.  Thereafter, 
a March 1998 VA examination found that there was no clear 
objective evidence of any neurological involvement.  
Moreover, VA examinations in April 2004 and August 2005 noted 
that neurological evaluation, as well as sensory evaluation 
including sacral segments, was normal.  Consequently, neither 
former Diagnostic Code 5293 nor the current Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is for consideration in the instant case.


A.  Prior to September 26, 2003.

Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
low back disorder prior to September 26, 2003.

As an initial matter, the Board notes that the General Rating 
Formula for Diseases and Injuries of the Spine is not 
applicable to this aspect of the veteran's appeal because it 
was not in effect prior to September 26, 2003.  Under the 
law, as already noted, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

The Board finds that a thorough review of the competent 
medical evidence does not reflect that the veteran's low back 
disorder was manifested by severe limitation of motion prior 
to September 26, 2003.  

In pertinent part, a January 1993 private evaluation report 
showed forward flexion of the lumbar spine to 70 degrees, 
backward extension to 20 degrees, and lateral flexion to 30 
degrees.  Rotation was described as "satisfactory."  Granted, 
all movements were accompanied by complaints of discomfort 
and pain behavior.  A subsequent August 1995 VA spine 
examination showed forward flexion of the lumbar spine to 30 
degrees, with normal being 60 degrees; backward extension to 
15 degrees, with normal being 25; and lateral bending to 20 
degrees, bilaterally, with normal being 25 degrees.  
Thereafter, a February 1997 VA examination found that, even 
though the veteran complained of discomfort and pain at the 
extremes of all motions, his lumbar flexion and lateral 
bending was to 75 percent of normal; and his backward 
extension was to 50 percent of normal.  Further, his reflexes 
and strength were found to be good.  An October 1997 VA 
examiner stated, in pertinent part, that he did not see any 
clinical evidence of a nerve problem stemming from the lumbar 
area, and that the veteran's back problem should not cause 
any incoordination or excess fatigability.  The Board 
acknowledges that a March 1998 VA examination found that 
there was limited range of lumbar motion, which was reported 
by the veteran to be painful, but no objective range of 
motion findings were made as to the exact amount of lumbar 
spine limitation.  

Although the veteran has had subsequent evaluations of his 
low back at VA examinations in 2004 and 2005, these 
evaluations occurred after September 26, 2003.  Therefore, 
they are not for consideration in determining whether a 
rating in excess of 20 percent is warranted prior to that 
date.

Based on the foregoing, the Board finds that the competent 
medical evidence indicates no more than moderate limitation 
of motion of the lumbar spine for the period prior to 
September 26, 2003.  This finding is supported by a 
comparison of the actual range of motion results for this 
period compared to the normal range of motion identified by 
the August 1995 VA examination.  It is also supported by the 
February 1997 VA examination's finding that even with the 
veteran's complaints of discomfort and pain his lumbar 
flexion and lateral bending was to 75 percent of normal; and 
his backward extension was to 50 percent of normal.  
Consequently, he does not meet or nearly approximate the 
criteria for a rating in excess of 20 percent under former 
Diagnostic Code 5292 for this period.

Turning to former Diagnostic Code 5295, the Board finds that 
the competent medical evidence does not reflect that prior to 
September 26, 2003, the service-connected low back disorder 
was manifested by severe lumbosacral strain, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  

None of the aforementioned VA medical examinations of the 
lumbar spine included findings of listing of the whole spine 
to the opposite side, nor positive Goldthwaite's sign.  
Further, the aforementioned range of motion findings on these 
evaluations do not reflect limitation of forward bending in a 
standing position nor abnormal mobility on forced motion.  
Although there is X-ray evidence of arthritis changes, as 
well as joint space narrowing, these findings, in and of 
themselves, do not warrant a higher rating when none of the 
other objective criteria for a 40 percent rating under former 
Diagnostic Code 5295 are present.  In particular, the loss of 
lateral motion is not demonstrated.  More importantly, a 
thorough review of the competent medical evidence does not 
reflect a clinical picture of severe lumbosacral strain.

For these reasons, the Board concludes that the severity of 
the veteran's service-connected low back disorder for the 
period prior to September 26, 2003, is adequately reflected 
by the 20 percent rating in effect at that time, and he did 
not meet or nearly approximate the criteria for a higher 
rating during this period.


B.  Since September 26, 2003.

Analysis.  In the instant case, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 40 
percent for his service-connected low back disorder.

Initially, the Board notes that neither former Diagnostic 
Code 5292 nor 5295 provided for a rating in excess of 40 
percent.  As such, these Codes are not applicable to this 
portion of the appeal.  

With respect to the General Rating Formula for Diseases and 
Injuries of the Spine, a rating in excess of 40 percent is 
only warranted when the spine is manifested by ankylosis, 
favorable or unfavorable.  Here, a thorough review of the 
competent medical evidence does not reflect that the 
veteran's spine has ever been diagnosed with ankylosis.  
Moreover, while VA medical examinations conducted in April 
2004 and August 2005 reflect limitation of motion of the 
spine, it does not reflect that it is fixed in flexion or 
extension, nor in a neutral position.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent under this Formula.


II.  Right Knee Arthritis

Legal Criteria.  Diagnostic Code 5260 provides for limitation 
of flexion of the leg.  Where flexion is limited to 60 
degrees, a 0 percent rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, 20 percent is assigned; and when 
flexion is limited to 15 degrees, 30 percent is assigned.  
38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent for his right knee arthritis.

As with the service-connected low back disorder, the Board 
acknowledges that the right knee is manifested by X-ray 
evidence of degenerative changes/arthritis, pain and 
resulting functional impairment.  These findings are 
consistent with the assignment of the current 10 percent 
rating pursuant to Diagnostic Code 5003.  However, even with 
the veteran's complaints of pain, the competent medical 
evidence does not reflect the right knee arthritis is of such 
severity as to warrant a rating in excess of 10 percent.

Simply put, the competent medical evidence does not reflect 
that the veteran's service-connected right knee arthritis has 
resulted in flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  The January 1993 
private medical evaluation found both knees to have zero to 
130 degrees flexion, even though movements were quite jerky 
and with pain behavior.  Further, the clinician who conducted 
this evaluation stated that the range of motion of the right 
knee was "satisfactory."  Thereafter, the February 1997 VA 
examination found that the right knee "easily" had full 
extension and flexion.  Similarly, the March 1998 VA 
examination shows flexion to 140 degrees, and extension zero 
degrees ("full extension").  At the April 2004 VA medical 
examination, it was noted that extension of the right knee 
was about 5 degrees short of full; on flexion, he had passive 
range of zero to 120 degrees, but on active and passive 
motion he had a moderate amount of pain and some resistance 
at 90 degrees.  The August 2005 VA medical examination again 
found that the veteran was not able to fully extend the right 
knee by approximately 5 degrees, although it was noted that 
passively he could fully extend the knee.  Further, this 
examination noted that when asked to flex his right knee, 
active went to 90 degrees but passively it could easily be 
flexed to 140 degrees without evident pain.  

Thus, none of the range of motion findings on the competent 
medical evaluations reflect the veteran meets or nearly 
approximates the criteria for a rating in excess of 10 
percent under either Diagnostic Code 5260 or 5261, even when 
taking into consideration his complaints of pain.  In fact, 
none of these findings are consistent with the criteria for a 
compensable rating under either of these Codes.

With respect to the veteran's complaints of pain, the Board 
notes that the April 2004 VA examiner indicated that the pain 
did not begin until 90 degrees flexion, which does not even 
satisfy the criteria for a noncompensable evaluation under 
Diagnostic Code 5260.  The subsequent August 2005 VA 
examination found, as noted above, that range of motion 
testing was without evident pain.  Moreover, a thorough 
review of the competent medical evidence does not reflect 
that there is any evidence that there is or would be any 
additional functional impairment due to the veteran's 
complaints of pain that would warrant a rating in excess of 
the 10 percent evaluation currently in effect.

The Board also acknowledges that VA's Office of General 
Counsel held in VAOPGCPREC 9-2004 that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  (The precedent opinions of the VA General 
Counsel's Office are binding upon the Board.  38 U.S.C.A. § 
7104.)  However, as already noted, none of the range of 
motion findings corresponds to the criteria for a compensable 
rating under either Diagnostic Code 5260 or 5261.  
Consequently, separate ratings are not warranted under 
VAOPGCPREC 9-2004 in this case.

VA's Office of General Counsel has also held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero- percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  A separate rating for arthritis may also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich, supra; VAOPGCPREC 9-98.  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  However, 
as noted in the Introduction, the veteran has been assigned a 
separate compensable rating for instability of the right knee 
by a September 2005 rating decision, and he did not disagree 
with either the assigned rating or the effective date 
thereof.  Consequently, the Board does not have jurisdiction 
to evaluate the right knee instability.

For these reasons, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for his service-connected right knee 
arthritis under any of the potentially applicable Diagnostic 
Codes.  In making this determination, the Board considered 
whether a higher "staged" rating could be assigned in 
accord with Fenderson, supra, but as detailed above the 
findings on competent medical evaluation did not indicate any 
distinctive period(s) where the criteria for a higher rating 
was satisfied.  Consequently, the benefit sought on appeal 
regarding the right knee arthritis must be denied.


III.  TDIU

Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to the establishment of a TDIU due to his 
service-connected disabilities. 

For the reasons detailed above, the Board has concluded the 
veteran is entitled to a rating of no more than 40 percent 
for his service-connected low back disorder, and a rating of 
no more than 10 percent for his service-connected right knee 
arthritis.  As already noted, he has a separate compensable 
rating of 10 percent for right knee instability.  In 
addition, he is service-connected for residuals of a 
laceration of the right thumb, currently evaluated as 10 
percent disabling; and for dermatitis venenata of the left 
hand, currently evaluated as noncompensable.  His combined 
service-connected evaluation is 60 percent.  See 38 C.F.R. 
§ 4.25.  As such, he is not entitled to a TDIU on a schedular 
basis.

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).

The Board notes that the veteran has the equivalent of a high 
school education (GED) and has occupational experience as a 
carpenter and millwright.  He last worked full-time in 1991.  
However, the sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose, 
supra.  In order to be entitled to a TDIU, the record must 
reflect that he is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

The Board observes the veteran experiences significant 
impairment due to nonservice-connected disabilities, 
particularly a cervical spine disorder for which, as already 
noted, service connection has been denied.  Further, the 
record contains multiple reports of treatment for alcohol 
abuse, including a number of hospitalizations for alcohol 
dependence, and for a multitude of other problems.  In 
addition, at the August 1995 and November 1997 VA 
examinations, he reported ceasing work due to a stroke that 
caused him to have slow thinking processes and some speech 
impairment.  Moreover, the October 1997 VA examiner opined 
that while the veteran did have limitations in physical 
activities, it would not make it completely impossible for 
him to be involved in some kind of work.  However, the 
examiner did state that any work that the veteran did would 
have to be of a light nature.

Despite the foregoing, the Board notes that the April 2004 VA 
examiner concluded that it was clear the veteran was not able 
to engage in substantially gainful employment involving 
physical labor such as carpentry.  Although the examiner 
stated this was due to the cervical spine disorder, he also 
stated that the right knee contributed significantly to this 
problem, as did the service-connected hand injury.  The 
examiner further stated that it was very unlikely the veteran 
would subsequently be able to engage in substantially gainful 
employment involving carpentry due to his low back disorder.  
In a subsequent September 2005 opinion based upon review of 
the claims folder, a different VA clinician concluded that 
the veteran's back and knee conditions made him unable to 
engage in substantially gainful employment involving physical 
labor such as carpentry.  The clinician stated this was 
because of unsteadiness causing frequent falls, inability of 
lifting heavy objects, worsening of the pain after long 
sitting or standing, and weakness of the quadriceps muscles.

The Board observes that both the April 2004 and September 
2005 VA medical opinions limited their conclusion to the 
veteran being unable to engage in substantially gainful 
employment involving physical labor such as carpentry.  As 
such, they do not specifically state that he is excluded from 
sedentary employment due to his service-connected 
disabilities which the October 1997 VA examination indicated 
was possible.  Nevertheless, these opinions are consistent 
with and reflect the veteran's actual education and work 
history.

The record also reflects that the Social Security 
Administration (SSA) found the veteran to be too disabled to 
work, beginning in July 1991, due to a primary diagnosis of 
degenerative joint disease and a secondary diagnosis of low 
back pain.  Although decisions of the SSA regarding 
unemployability are not controlling with respect to VA 
determinations regarding TDIU, such findings are relevant.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991). 

The Board further notes that, in Gilbert, supra, the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Additionally, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  Id.; see also 38 C.F.R. § 3.102.  Moreover, the 
provisions of 38 C.F.R. § 4.3 mandates resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant.  Also, where there is a question as to which 
of two evaluations applies, the higher of the two is assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to the establishment of a 
TDIU due to his service-connected disabilities.  Therefore, 
the benefit sought on appeal is allowed.


IV.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
appellate claims regarding his low back and right knee.  As 
the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
these issues must be denied.

The Board also determined that the record supports the 
veteran's appellate claim of entitlement to a TDIU.  In 
making this determination, reasonable doubt was resolved in 
his favor.  


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disorder prior to September 26, 2003, is denied.

Entitlement to a rating in excess of 40 percent for a low 
back disorder since September 26, 2003, is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee arthritis is denied.

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


